Case 1:20-cv-01062-HYJ-RSK ECF No. 10, PageID.27 Filed 02/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 CHRISTINE MATYCH,

          Plaintiff,
                                                     Case No. 1:20-cv-1062
 v.
                                                     Hon. Hala Y. Jarbou
 HOME-OWNERS INSURANCE
 COMPANY, et al.,

          Defendants.
 ____________________________/

                                   ORDER OF DISMISSAL

        This Court having sent to counsel for Plaintiff a Notice of Impending Dismissal (ECF No.

5) and having heard no response as to Defendant Structural Concepts Corporation Health Care

Plan:

        NOW THEREFORE, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, this

matter, as to Defendant Structural Concepts Corporation Health Care Plan, is hereby DISMISSED

without prejudice.

        IT IS SO ORDERED.




 Dated:     February 9, 2021                        /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE
